DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shielding screen must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the term “clam” in line 2 should be changed to “claim” in order to correct a spelling informality.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an active magnetic system…that is configured to modify the shape of an electron spot” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites the limitations “the energy” in line 7, "the exterior" in line 8, “the walls” in line 11, and “the interior” in line 13.  There is insufficient antecedent 
Regarding claim 1, the limitation “in that the walls of the cavity form a Faraday cage blocking parasitic ions that may be emitted by the target into the interior of the vacuum chamber and in that at least one getter that is separate from the walls of the cavity and that is intended to trap the parasitic ions is placed in the cavity” is narrative and contains idiomatic errors. The phrase “in that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner has interpreted the claim as “A source for generating ionizing radiation, comprising: 
a vacuum chamber; 
a cathode that is able to emit an electron beam into the vacuum chamber, the electron beam developing about an axis; and 
an anode that receives the electron beam and that comprises a target that is able to generate ionizing radiation  from the energy received from the electron beam; the ionizing radiation being generated toward an exterior of the vacuum chamber,
wherein the anode comprises a cavity into which the electron beam is intended to penetrate to reach the target”. Claims 10 and 12 are rejected by virtue of their dependency.
Regarding claim 2, the claim recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “different from a material of the cavity”. 
Regarding claim 3, the claim recites the limitation “The source according to claim 2, wherein it comprises at least one magnet or electromagnet”. The claim fails to define what element the word “it” is referring to. The Examiner has interpreted the claim as “The source 
Regarding claim 4, the claim recites the limitation “The source according to claim 3, wherein it comprises a mechanical holder”. The claim fails to define what element the word “it” is referring to.  The phrase “in that” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner has interpreted the claim as “The source according to claim 3, further comprising: a mechanical holder configured to hold the at least one getter and comprises a magnetic material”. 
Regarding claim 6, the claim recites the limitation "at least one of the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “at least one of a plurality of walls in the cavity”.
Regarding claim 7, the claim recites the limitation "the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim limitation as “a wall”.
Regarding claim 8, the phrase “in that” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner has interpreted the claim as “The source according to claim 1, wherein the walls of the cavity comprise a cylindrical portion around the axis, extending between the target and a ring- shaped portion containing a hole and closing the cylindrical portion.”
Regarding claim 9, the claim recites “The source according to claim 1, wherein it comprises a mechanical part that is made of dielectric and that forms a wall of the vacuum chamber and in that the anode is sealably fastened to the mechanical part”. The claim fails to define what element the word “it” is referring to. The phrase “in that” renders the claim 
Regarding claim 11, the claim recites “The source according to Claim 1, wherein it comprises an active magnetic system that generates a magnetic field transverse to the axis in the cavity and that is configured to modify the shape of an electron spot formed by the electron beam on the target”. The claim fails to define what element the word “it” is referring to. The claim recites the limitation “the shape of an electron spot” in line 4. These is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim as “The source according to Claim 1, further comprising: an active magnetic system that generates a magnetic field transverse to the axis in the cavity and configured to modify a shape of an electron spot formed by the electron beam on the target”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (U.S. 2017/0213686).
Regarding claim 1, as best understood:

a vacuum chamber (Fig. 1A, area inside 102; [0047], vacuum container); 
a cathode (Fig. 1A, 5) that is able to emit an electron beam (Fig. 1A, 11) into the vacuum chamber (Fig. 1A, area inside 102; [0047], vacuum container), the electron beam developing about an axis (Fig. 1A, beam 11 generated vertically); and 
an anode (Fig. 1A, anode 1) that receives the electron beam (Fig. 1A, 11) and that comprises a target (Fig. 1A, 10) that is able to generate ionizing radiation (Fig. 1A, 12) from an energy received from the electron beam (Fig. 1A, 11); the ionizing radiation (Fig. 1A, 12) being generated toward an exterior of the vacuum chamber (Fig. 1A, radiation 12 is generated toward the exterior),
wherein the anode (Fig. 1A, anode 1) comprises a cavity (Fig. 1A, area between 6) into which the electron beam (Fig. 1A, 11) is intended to penetrate to reach the target (Fig. 1A, 10).
Regarding claim 6, as best understood:
Ohashi discloses the source according to Claim 1, wherein at least one of a plurality of walls (Fig. 1A, walls 3, 4, and 6) in the cavity forms a wall of the vacuum chamber (Fig. 1A, walls 3, 4, 6 form the vacuum chamber).
Regarding claim 7, as best understood:
Ohashi discloses the source according to Claim 1, wherein a wall (Fig. 1A, walls 3, 4, and 6) of the cavity is arranged coaxially to the axis (Fig. 1A, walls 3, 4, and 6 are coaxial to beam 11).
Regarding claim 12, as best understood:
Ohashi discloses the source according to Claim 1, wherein the walls of the cavity (Fig. 1A, walls 3, 4, and 6) form a shielding screen ([0056], tubular member functions as a shield) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. 2017/0213686) in view of Turner (U.S. 2003/0021377).
Regarding claim 2, as best understood:
Ohashi discloses the source according to Claim 1, the getter ([0047], getter).
However, Ohashi fails to disclose wherein the getter is made from a material that is different from a material of the cavity.
Turner teaches wherein the getter ([0037], getter) is made from a material ([0037], getter material) that is different from a material of the cavity ([0036] and [0037], material of tube 16 is different from the getter material).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the getter of Ohashi with the getter taught by Turner in order to increase the durability and the life of the X-ray by improving heat dissipation (Turner; [0017]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. 2017/0213686) in view of Turner (U.S. 2003/0021377) as applied claim 2 above, and further in view of Park (U.S. 2018/0190466).
Regarding claim 3, as best understood:
The combination of Ohashi and Turner discloses the source according to claim 2.
However, the combination of Ohashi and Turner fails to disclose further comprising: at least one magnet or electromagnet.
Park teaches at least one magnet (Fig. 8, 60) or electromagnet (Fig. 8, 60).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the source of Ohashi and Turner with the magnets taught by Park in order to improve the accuracy of the electron beam and prevent electron leakage (Park; [0067]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, as best understood:
The combination of Ohashi, Turner, and Park discloses the source according to claim 3, further comprising: a mechanical holder (Turner; Fig. 1, 22) configured to hold the at least one getter (Turner; Fig. 1, 26) and comprises a magnetic material (Turner; [0036]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the getter of Ohashi with the getter with a holder as taught by Turner in order to increase the durability and the life of the X-ray by improving heat dissipation (Turner; [0017]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:
The combination of Ohashi, Turner, and Park discloses the source according to Clam 3, wherein the at least one magnet or electromagnet (Park; Fig. 8, 60) is arranged so as to deviate the parasitic ions (Park; [0063]) towards the at least one getter (Turner; Fig. 1, 22). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the source of Ohashi and Turner with the magnets taught by Park in order to .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. 2017/0213686) in view of Ogura (U.S. 2017/0133192).
Regarding claim 8, as best understood:
Ohashi discloses the source according to claim 1.
However, Ohashi fails to disclose wherein the walls of the cavity comprise a cylindrical portion around the axis, extending between the target and a ring-shaped portion containing a hole and closing the cylindrical portion.
Ogura teaches wherein the walls of the cavity comprise a cylindrical portion (Fig. 9D, cylindrical tube) around the axis, extending between the target (Fig. 6B, 1) and a ring-shaped portion (Fig. 6B, 4) containing a hole (Fig. 6B, hole in the middle of 4) and closing the cylindrical portion (Fig. 6B).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the source of Ohashi with the cylindrical walls taught by Ogura in order to improve the efficiency of the source for improved imaging (Ogura; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. 2017/0213686) in view of Utsumi (U.S. 2014/0233696).
Regarding claim 9, as best understood:
Ohashi discloses the source according to Claim 1.
However, Ohashi fails to disclose further comprising a mechanical part made of a dielectric and configured to form a wall of the vacuum chamber.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the Source of Ohashi with the mechanical part taught by Utsumi in order to prevent damage caused by heat by improving heat dissipation (Utsumi; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. 2017/0213686; notated as Ohashi ‘686) in view of Ohashi (U.S. 2016/0020060; notated as Ohashi ‘060).
Regarding claim 10, as best understood:
Ohashi ‘686 discloses the source according to Claim 1.
However, Ohashi ‘686 fails to disclose wherein, the target is inclined with respect to a plane perpendicular to the axis.
Ohashi ‘060 teaches the target (Fig. 3b-Fig. 3c, 9) is inclined with respect to a plane perpendicular to the axis (Fig. 3b-Fig 3c, target 9 is inclined with respect to axis 7). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the target of Ohashi ‘686 with the inclined target taught by Ohashi ‘060 in order to prevent damage caused by tensile by improving structural stability (Ohashi ‘060; [0076]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (U.S. 2017/0213686) in view of Park (U.S. 2018/0190466).
Regarding claim 11, as best understood:

However, Ohashi fails to disclose an active magnetic system that generates a magnetic field transverse to the axis in the cavity and configured to modify a shape of an electron spot formed by the electron beam on the target. 
Park teaches an active magnetic system that generates a magnetic field transverse to the axis in the cavity and configured to modify a shape of an electron spot formed by the electron beam on the target. This element is interpreted under 35 U.S.C. 112(f) as any magnet or electromagnet that is able to perform the claimed function. (Park teaches magnets in Fig. 8, 60). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the source of Ohashi and Turner with the magnets taught by Park in order to improve the accuracy of the electron beam and prevent electron leakage (Park; [0067]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holland (U.S. 6,064,718)- X-ray tube with getter material.
Bard (U.S. 2007/0025516)- X-ray tube with magnets that can control the X-ray beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./            Examiner, Art Unit 2884                                                                                                                                                                                            
/DANI FOX/            Primary Examiner, Art Unit 2884